DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 20 May 2022 has been entered, leaving claims 1-15 pending, of which claims 5-8, 12, and 14 were previously withdrawn.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 20 October 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stewart L. Gitler on 02 June 2022.

The application has been amended as follows: 

1.	(Currently Amended) A system for producing a 3D image[[ substrate, the system comprising:
	an operational curing system comprised of a thermal acquisition system, a distance monitoring device, and a directed radiant energy source;
	a support assembly[ providing movement of the operational curing system along three orthogonal axes relative to[ the substrate; 
	a coating material delivery system for applying colored powder coating material to the substrate[
	a computer-based control system[ configured to control the operational curing system[, the support assembly[, and the coating material delivery system so as to apply a first colored powder coating material having a first color to the substrate, selectively cure the first colored powder coating material using information from both the distance monitoring device and the thermal acquisition system by fusing the first colored powder coating material along a prescribed path corresponding to Picture Elements of the 3D image for the first color, remove an uncured amount of the first colored powder coating material from the substrate, and repeat the steps of applying, selectively curing, and removing for a second colored powder coating material having a second color, 
	wherein the[ is further configured to determine a sufficient state of cure unique to each of the first and second colored powder coating materials by a rapid temperature assessment provided by the thermal acquisition system such that each of the applied first and second colored powder coating material remain in place on the substrate after said curing. 

2.	(Original) The system according to claim 1, wherein the directed radiant energy source is a laser emitter. 

3.	(Original) The system according to claim 2, wherein the laser emitter includes a galvanometric control system.  

4.	(Original) The system according to claim 2, wherein the laser emitter is a diode laser.

5.	(Rejoined) The system according to claim 4, wherein the diode laser includes piezo elements.

6.	(Rejoined) The system according to claim 4, wherein the laser emitter further includes an optical mirror and optical focusing elements that focus emitted electromagnetic radiation at a desired location. 

7.	(Rejoined - Currently Amended) The system according to claim 1, wherein the directed energy source includes an electromagnetic radiation source and an LCD screen[ the substrate.  

8.	(Rejoined - Currently Amended) The system according to claim 1, wherein the directed energy source includes an electromagnetic radiation source and a digital mirror device[ the substrate.

9.	(Currently Amended) The system according to claim 1, wherein the support assembly[ includes multiple axes gantry systems, robotic systems, or combinations thereof.  

10.	(Original) The system according to claim 9, wherein the support assembly includes an XY gantry. 

11.	(Currently Amended) The system according to claim 1, further including a closed loop monitoring system comprising a high speed pyrometer[ for providing the rapid temperature assessment.

12.	(Rejoined - Currently Amended) The system according to claim 1, further including a Charge-Coupled Device analyzing returned scattering of electromagnetic radiation emitted by the directed radiant energy source.  

13.	(Original) The system according to claim 1, wherein the directed radiant energy source is a laser diode array.

14.	(Rejoined) The system according to claim 13, wherein the laser diode array may be rotated.  

15.	(Original) The system according to claim 13, wherein light from the laser diode array is transmitted via a fiberoptic delivery system.

16-20.	(Previously Canceled) 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide a system for producing images on a substrate with components such as an operational curing system comprised of a thermal acquisition system, a distance monitoring device, and a directed radiant energy source, in addition to components such as a support assembly, material delivery system, and control system for controlling these various components so as to form the above-cited images, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed system for producing 3D images is provided with the above-cited components having their claimed configuration, with the support assembly providing movement of the operational curing system along three orthogonal axes relative to the claimed substrate, with the control system configured to provide the claimed control to apply a first colored powder coating having the claimed first color to the substrate, to selectively cure as claimed using information from both the distance monitoring device and the thermal acquisition system by the claimed fusing in correspondence with Picture Elements of the 3D image for the first color, to remove uncured powder as claimed, and to repeat these steps of applying, curing, and removing for a second colored powder coating material having the claimed second color, and with the controller being further configured to determine the claimed sufficient state of cure unique to each of the first and second coating materials by the claimed rapid temperature assessment such that each of the applied first and second coating materials remain in place as claimed after said curing.
Any comments considered necessary by applicant must be submitted no later than issue fee payment, and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742